                                [REDACTED]


•AAS:DKK/JN/SME/KTF
 F. #2017R05903

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                        X

UNITED STATES OF AMERICA

- against -                                     18 CR 457 (S-2) (AMD)

HUAWEI TECHNOLOGIES CO. LTD., et al.,

        Defendants.

                                        X

         THE GOVERNMENT'S REDACTED MOTION TO DISQUALIFY JAMES M. COLE
                AS COUNSEL FOR THE DEFENDANTS IN THIS CASE


 RICHARD P. DONOGHUE               DEBORAH L. CONNOR
 United States Attorney            Chief
 Eastern District of New York      Money Laundering and Asset Recovery Section
 271 Cadman Plaza East             Criminal Division, U.S. Department of Justice
 Brooklyn, New York 11201          1400 New York Ave., N.W.
                                   Washington, D.C., 20005
 ALEXANDER A. SOLOMON
 JULIA NESTOR                      LAURA M. BILLINGS
 DAVID K. KESSLER                  CHRISTIAN J. NAUVEL
 KAITLIN T. FARRELL                Trial Attorneys
 SARAH M. EVANS
 Assistant U.S. Attorneys          JAY I. BRATT
 (Of Counsel)                      Chief
                                   Counterintelligence and Export Control Section
                                   National Security Division
                                   U.S. Department of Justice
                                   950 Pennsylvania Avenue, N.W.
                                   Washington, D.C., 20530

                                   THEA D. R. KENDLER
                                   DAVID LIM
                                   Trial Attorneys

[REDACTED]




                                [REDACTED]
                                          [REDACTED]

                                    TABLE OF CONTENTS

(U) PRELIMINARY STATEMENT                                                                     1

(U) BACKGROUND                                                                                3

I. [REDACTED]                                                                                 3

II. (U) Cole's Role in the [REDACTED] Investigation During His Tenure as DAG                  3

III. (U) Cole's Representation of Huawei after Leaving the DOJ                                4

IV. [REDACTED]                                                                                7

(U) ARGUMENT                                                                                  7

I. (U) Applicable Legal Framework                                                             8

       A. (U) An Attorney May Not Represent a Party Adverse to a Former Client If There Is a
          Risk that the Attorney Could Use Client Confidences Against a Former Client       9

       B. (U) Absent Full Knowledge, a Current Client Cannot Waive Any Actual or Potential
          Conflict Involving that Attorney                                               16

II. (U) Cole's Prior Representation Is Substantially Related to this Case                    17

   A. [REDACTED] Cole's Current Representation of Huawei Is Substantially Related to His
      Prior Representation of the United States in Its [REDACTED] Investigation
      [REDACTED]                                                                       18

   B. [REDACTED]                                                                             21

III. (U) The Government's Interest in a Fair Trial and Just Verdict Will Be Prejudiced by Cole's
     Representation of the Defendants                                                         22

(U) CONCLUSION                                                                               24




                                          [REDACTED]
                                           [REDACTED]


                                (U) PRELIMINARY STATEMENT

       [REDACTED] James M. Cole represented the United States in his capacity as Deputy

Attorney General ("DAG") of the U.S. Department of Justice ("DOr or "the Department"), the

nation's second-highest-ranking law enforcement official, from 2010 until 2015. During his

representation of the United States, Cole personally supervised and participated in aspects of a

[REDACTED] investigation [REDACTED]. Now in private practice, Cole has declared his

intention to represent the defendants Huawei Technologies Co. Ltd. ("Huawei Tech") and Huawei

Device USA, Inc. ("Huawei USA") (collectively, "Huawei") in this matter. Despite the obvious

conflict of interest presented by Cole's representation of these entities in a prosecution by the United

States when he previously represented the United States with respect to [REDACTED], Cole has

refused to recuse himself from this matter. The government therefore submits this sealed classified

memorandum of law in support of its motion for a ruling from this Court disqualifying Cole from

representing any of the defendants in this case. The government will provide a redacted version of

the motion to Cole and his counsel,' and attaches as Exhibit A a copy of the memorandum showing

those redactions highlighted in yellow.2




        1   [REDACTED]

        2 (U) The government respectfully requests that the original and highlighted versions of
this motion be filed under seal because a public proceeding would result in the unauthorized
disclosure of classified information, which could reasonably be expected to cause serious damage
to national security. Should the Court deny the government's application to seal these documents,
the government seeks permission to withdraw them. The redactions in the version of the
memorandum provided to Cole and his counsel were made to avoid disclosing classified
information for which Cole does not have a clearance and/or a need-to-know [REDACTED].
Should the Court subsequently order that information that currently is redacted be provided to
Cole, the government seeks permission to discuss revised redactions with the Court and/or to
withdraw this motion entirely.
                                                   1

                                            [REDACTED]
                                          [REDACTED]


       [REDACTED] As explained below, during the entire time that Cole was DAG, the

government was conducting a [REDACTED] investigation [REDACTED]. Cole was briefed about

that investigation [REDACTED].

       [REDACTED] The [REDACTED] investigation [REDACTED] are directly implicated in

the current [REDACTED] case. [REDACTED].

       [REDACTED] Cole's continued representation of the defendants poses real and irresolvable

conflicts of interest. First, the Court can have no confidence that Cole will not use, whether

intentionally or not, information obtained in the [REDACTED] investigation [REDACTED]

against the government, his former client. In fact, not only did Cole have access to privileged (and

classified) factual information as a Department attorney that would give him an improper advantage

in representing his current clients, but he will also, in representing those clients, likely attack

[REDACTED]. Both the law and ethics rules protect a former client against such conduct by a

former attorney. [REDACTED]. The government has not consented, and does not consent.

       [REDACTED] Second, the government has an interest in a fair trial and obtaining a

conviction that can be defended on appeal and from collateral attack. Those interests are at risk if

Cole represents the defendants, because they cannot give the infat ned consent required to validly

waive Cole's conflicts. Specifically, Cole cannot explain to his clients the numerous limitations on

the kinds of information he can share and the actions he can take on behalf of Huawei in light of

his prior work as DAG, [REDACTED], which the law and the rules of professional conduct

governing attorneys prevent Cole from doing. Therefore, even if Huawei purported to waive any

conflicts, a conviction or guilty plea in this matter would likely be vulnerable to a later claim of

invalid waiver and ineffective assistance of counsel, to the government's prejudice.




                                                 2

                                          [REDACTED]
                                         [REDACTED]


       (U) Given the serious unwaived and unwaivable conflicts at issue with Cole's

representation, and given that the defendants are represented by other skilled counsel without any

apparent conflicts, the Court should not permit Cole's representation of Huawei to continue.3

                                      (U) BACKGROUND

I.     fREDACTED1

       [REDACTED]

       [REDACTED]

       [REDACTED]

       [REDACTED]

       [REDACTED]

       [REDACTED]

II.    (U) COLE'S ROLE IN THE [REDACTED] INVESTIGATION DURING HIS TENURE
       AS DAG

       (U) On December 29, 2010, Cole received a recess appointment to the position of DAG.

The United States Senate confirmed Cole in the position on June 28, 2011, and he resigned on

January 8, 2015,4




       3  (U) The government does not presently seek to disqualify Cole's firm, Sidley Austin LLP
("Sidley"), from representing the defendants. However, because Cole's conflict is imputed to his
firm, the firm is required to take steps to address that imputed conflict. See N.Y. Rules of Prof I
Conduct 1.11(b). [REDACTED]

        4 (U) According to the biography of Cole published on the Sidley website, Cole also served,
among other roles, as the Deputy Chief of the Criminal Division's Public Integrity Section and as
Special Counsel to the U.S. House of Representatives Ethics Committee to conduct its investigation
Of then-Speaker Newt Gingrich. See https://vvvvw.sidley.com/en/people/c/cole-james-m (last
visited Jan. 31, 2019).

                                                3

                                         [REDACTED]
                                        [REDACTED]


       [REDACTED] During Cole's tenure as DAG, the Department was conducting a

[REDACTED] investigation [REDACTED]. [REDACTED].

       [REDACTED]

       [REDACTED]

       [REDACTED]

       [REDACTED]

       [REDACTED]

       [REDACTED]

       [REDACTED]

III.   (U) COLE'S REPRESENTATION OF HUAWEI AFTER LEAVING THE DOJ

       (U) In April 2017, [REDACTED] served a grand jury subpoena on one of Huawei's U.S.

affiliates, Huawei Technologies USA, seeking documents related to conduct in sanctioned countries

by Huawei or any of its U.S. affiliates, including Huawei USA. Sidley was retained to represent

Huawei Technologies USA Inc., Huawei USA, and Futurewei Technologies in responding to that

subpoena, and it made several productions of documents to [REDACTED]. The cover letters from

those productions were signed by a different attorney at Sidley, Robert Tormson, and copied to

Cole, as well as attorneys at the law firms Kirkland & Ellis LLP and Locke Lord. Cole also was

copied on at least one email enclosing a production cover letter. In late July 2017, Sidley was

informed by [REDACTED] that the matter had been transferred to the U.S. Attorney's Office for

the Eastern District of New York ("USAO-EDNY").

       (U) In October 2018, more than one year later, Cole contacted the USAO-EDNY to ask for

a meeting to discuss the Huawei investigation. The meeting lasted approximately ten minutes,

during which time Cole (1) asked two questions related to [REDACTED] which questions the


                                               4

                                         [REDACTED]
                                           [REDACTED]


government answered—and (2) offered to answer questions the government might have. The

government declined to ask questions at that time.

       (U) On January 15, 2019, Cole co-signed a letter to DAG Rod Rosenstein on behalf of

Huawei Tech and Huawei USA, stating that he represented these clients in the USAO-EDNY

investigation and requesting together with Huawei's counsel in the Western District of

Washington ("WDWA")—extension of a statute of limitations tolling agreement in an investigation

being conducted by the U.S. Attorney's Office in the WDWA. In this letter, Cole described a

document production made by Huawei in response to the [REDACTED] grand jury subpoena, and

noted the October 2018 meeting with USAO-EDNY.

       [REDACTED] On January 22, 2019, after the arrest of the Huawei Chief Financial Officer

("CFO") Wanzhou Meng in Canada and Cole's letter to the current DAG, the DOJ and FBI met

with Cole. The DOJ informed Cole that he had a conflict of interest in this case [REDACTED].

The DOJ did not provide Cole with classified information at that meeting, but the parties agreed to

a follow-up meeting that would be governed by an NDA.

       (U) On January 28, 2019, a superseding indictment was unsealed by this Court (the

"Superseding Indictment") charging Huawei Tech with thirteen crimes occurring between

November 2007 and the present. The conduct in part relates to Huawei Tech's activity in Iran and

other sanctioned countries, including through Huawei's operation of an unofficial affiliate in Iran

called Skycom. The charged conduct also relates to misrepresentations made by Huawei Tech and

certain of its employees to financial institutions, including a U.S. financial institution. The charged

conduct also includes a conspiracy to defraud the United States related to Huawei's efforts to

deceive the United States Department of the Treasury's Office of Foreign Assets Control by, among

other things, making misleading public statements before the House Permanent Select Committee

                                                  5

                                           [REDACTED]
                                           [REDACTED]


on Intelligence in 2012. The indictment charges Huawei Tech and Huawei USA with conspiracy

to obstruct the grand jury investigation in EDNY.

       [REDACTED]

       (U) On January 29, 2019, the DOJ and FBI again met with Cole to discuss his conflict of

interest. Because Cole no longer holds a security clearance, and in order to have a fulsome

discussion, DOJ and FBI had Cole sign an NDA giving him one-time access to certain classified

information.

       [REDACTED]

       (U) The information the government provided to Cole in January was limited in order to

prevent further use and disclosure of the privileged and classified information discussed herein

without knowing if Cole would recuse himself from the case.

       [REDACTED] Cole indicated that he did not believe the information provided by the

government at the meeting gave him a sufficient basis on which to determine whether he had a

conflict of interest [REDACTED]. Cole also requested that he be permitted to consult with counsel

about the conflict. The government agreed to provide one-time access to the same classified

materials to Virginia Seitz, Sidley's general counsel and the attorney whom Cole selected to advise

him. Cole and Seitz represented to the government that she would be walled off from representing

the defendants.

       (U) On February 26, 2019, the DOJ and FBI met with Cole and Seitz, each of whom signed

an NDA and reviewed the same classified materials provided in the previous meeting. The parties

then discussed the contours of potential conflicts of interest.

       (U) On March 6, 2019, Cole declined to recuse himself, writing: "We have carefully

considered the material you showed us and were unable to determine that I need to be disqualified

                                                  6

                                           [REDACTED]
                                           [REDACTED]


based on that information. We took the discussions seriously and are open to considering any

further information you want to present that might relate to this issue."

       (U) On March 13, 2019, Cole filed a motion to appear in this matter pro hac vice. At the

arraignment of Huawei Tech and Huawei USA on March 14, 2019, the government informed Cole

it would not oppose his pro hac motion for purposes of the arraignment. At the first status

conference on April 4, 2019, the government indicated it would not oppose Cole's motion for the

time being (although it advised the Court and Cole that it was evaluating whether to bring the instant

motion to disqualify). On April 5, 2019, the Court granted Cole's motion to appear in this matter

pro hac vice.

       [REDACTED]

IV.     REDACTED

       [REDACTED]

       [REDACTED]

       [REDACTED]

        [REDACTED]

                                         (U) ARGUMENT

        [REDACTED] Cole should be disqualified from representing Huawei Tech and Huawei

USA in this case because of two different conflicts. First, having represented the government in

his role as DAG in the DOJ' s [REDACTED] investigation [REDACTED], Cole should not now be

allowed to represent the defendants in a [REDACTED] matter brought by the DOJ that is

substantially related in multiple respects to that [REDACTED] investigation. There is a significant

risk that he will breach his duties of confidentiality and loyalty to the Department in the course of

that representation. [REDACTED]. Cole's work on these related matters creates the real risk that


                                                  7

                                           [REDACTED]
                                           [REDACTED]


he will breach his duty of confidentiality to the DOJ by relying on information he obtained while

representing the Department in the course of his representation of the defendants. Moreover, there

is a risk that Cole will breach his duty of loyalty to the Department by making arguments on behalf

of the defendants that contradict positions he previously took while representing the DOJ.

       [REDACTED] Second, Cole's representation of the defendants jeopardizes the

government's interest in having a fair trial and obtaining a conviction that can sustain appeal and

collateral attack. Because Cole cannot provide the defendants the classified and confidential facts

related to the government's investigation [REDACTED], any waiver of Cole's conflicts by the

defendants would not be sufficiently informed to withstand later scrutiny.

I.     (U) APPLICABLE LEGAL FRAMEWORK

       (U) The Sixth Amendment to the United States Constitution gives a criminal defendant the

right to have the assistance of counsel for his defense. U.S. Const. amend. VI. The right to counsel

under the Sixth Amendment entails a correlative right to representation that is free from conflicts

of interest. Wood v. Georgia, 450 U.S. 261, 271 (1981). Although a defendant generally may

waive his Sixth Amendment right to an unconflicted attorney, "the essential aim of the [Sixth]

Amendment is to guarantee an effective advocate for each criminal defendant rather than to ensure

that a defendant will inexorably be represented by the lawyer whom he prefers." Wheat v. United

States, 486 U.S. 153, 159 (1988); United States v. Lussier, 71 F.3d 456, 461 (2d Cir. 1995).

       (U) When deciding motions for disqualification, the Court must balance a defendant's right

to counsel of its choice and "the interests of the courts in preserving the integrity of the process and

the government's interests in ensuring a just verdict and a fair trial." United States v. Levy, 25 F.3d

146, 155 (2d Cir. 1994); see United States v. Jones, 381 F.3d 114, 119 (2d Cir. 2004) ("[f]ederal




                                                   8

                                            [REDACTED]
                                           [REDACTED]


courts have an independent interest in ensuring that criminal trials are conducted within the ethical

standards of the profession and that legal proceedings appear fair to all who observe them").

       (U) There are two kinds of conflicts that create grounds for disqualification at issue here: a

conflict between an attorney and his former client, and a conflict between an attorney and his current

client. Both conflicts are implicated here, and both could impact the government's interest in a fair

and just outcome to this prosecution.

       A.      LU) An Attorney May Not Represent a Party Adverse to a Former Client If There
               Is a Risk that the Attorney Could Use Client Confidences Against a Former Client

       (U) An attorney may not "knowingly reveal a confidence of his client or use a confidence

of his client to the disadvantage of the client." Evans v. Artek Sys. Corp., 715 F.2d 788, 791 (2d

Cir. 1983). The risk that an attorney might use such confidences against his former client creates a

"disqualifying taint" that a district court should remedy by disqualifying that attorney from a

subsequent representation adverse to his former client. United States v. Prevezon Holdings Ltd.,

839 F.3d 227, 241 (2d Cir. 2016).

       (U) In order to guard against this risk, the Second Circuit has held that disqualification of

an adverse party's counsel is warranted where: "(1) the moving party is a former client of the

adverse party's counsel; (2) there is a substantial relationship between the subject matter of the

counsel's prior representation of the moving party and the issues in the present lawsuit; and (3) the

attorney whose disqualification is sought had access to, or was likely to have had access to, the

relevant privileged information in the course of his prior representation of the client." Prevezon

Holdings Ltd., 839 F.3d at 239 (citing Evans) ("substantial relationship" where attorneys intended

to defend current client, alleged to have laundered the proceeds of a fraud scheme, by arguing that

a former client had actually perpetrated the fraud, although attorneys had previously argued former

client was a victim); accord United States v. DiTommaso, 817 F.2d 201, 219 (2d Cir. 1987) (Evans
                                                  9

                                           [REDACTED]
                                             [REDACTED]


test applies in criminal cases); see also N.Y. Rules of Prof I Conduct 1.9(a). The purpose of the

"substantial relationship" test is to prevent an attorney from using information gained from a former

client to the detriment of that client in a subsequent representation. Even where the test is not met,

however, disqualification is still warranted where an attorney "could use a [former] client's

privileged information against that client." Prevezon Holdings Ltd., 839 F.3d at 241.

       (U) Subsequent representations are "substantially related" if, among other things, they

"involve the same transaction or legal dispute or if, under the circumstances, a reasonable lawyer

would conclude that there is otherwise a substantial risk that confidential factual information that

would normally have been obtained in the prior representation would materially advance the client's

position in the subsequent matter." N.Y. Rules of Prof 1 Conduct 1.9, cmt. 3; see, e.g., Prevezon

Holdings Ltd., 839 F.3d at 239 (a "substantial relationship" exists "where facts pertinent to the

problems underlying the prior representation are relevant to the subsequent representation"); see

Giambrone v. Meritplan Ins. Co., 117 F. Supp. 3d 259, 272-73 (E.D.N.Y. 2015)

("[D]isqualification has been granted or approved recently only when the issues involved have been

identical or essentially the same . . . . The inquiry does not turn on whether the legal claims or

underlying theories are similar, but rather whether the successive representations share common

material factual issues."); Hickman v. Burlington Bio-Med. Corp.,371 F. Supp. 2d 225, 230

(E.D.N.Y. 2005) ("If there is present a common factual question, the substantial relationship test is

satisfied."); Agilent Techs., Inc. v. Micromuse, Inc., No. 04 CIV. 3090 (RWS), 2004 WL 2346152,

at *11 (S.D.N.Y. Oct. 19, 2004) ("Prior general business representation by the plaintiffs law firm

of an entity related to the defendant on matters unrelated to the lawsuit at issue does not meet the

high burden of establishing a conflict.").




                                                 10

                                             [REDACTED]
                                           [REDACTED]


       (U) In determining whether a "substantial relationship" exists between two matters, courts

have also considered, among other things, the breadth of the prior relationship, the extent to which

the investigations are related, and the timing between the first and second matter. See, e.g.,

Hickman v. Burlington Bio-Med. Corp., 371 F. Supp. 2d 225, 230 (E.D.N.Y. 2005) ("Where an

attorney's representation of a client is general in nature, he may be disqualified from representing

an adverse party in later litigation, but only if the later litigation puts at issue the client's entire

background."); United States v. Escobar-Orejuela, 910 F. Supp. 92, 99 (E.D.N.Y. 1995) (20-year

"hiatus between the two prosecutions, which as stated arose out of unrelated investigations,

minimizes the likelihood that [former government attorney] has, or is likely to have, privileged

government information that could now be of use [in representing criminal defendant].").

       (U) Once a substantial relationship between two cases is established, the moving party need

not prove that the former attorney had access to relevant privileged information. Instead, "where

the same individual lawyer participated in the prior and current representation, the movant is not

required to make a specific showing that confidences were passed to counsel. Instead, the movant

is entitled to the benefit of an irrebuttable [sic] presumption that confidences were shared."

Prevezon Holdings Ltd., 839 F.3d at 240. In other words, the

               substantial relationship test removes the need for courts to make
               direct inquiry into whether confidential information was actually
               transmitted. After finding a substantial relationship exists. . . [t]he
               Court will assume that during the course of the former representation
               confidences were disclosed to the attorney bearing on the subject
               matter of the representation. It will not inquire into their nature and
               extent. Only in this manner can the lawyer's duty of absolute fidelity
               be enforced and the spirit of the rule relating to privileged
               communications be maintained.

Id. at 240-41. Indeed, disqualification has been warranted to avoid the "risk [of] the chance" that

an attorney's "unconscious impressions might be influenced by [his former client's] confidential

                                                  11

                                            [REDACTED]
                                            [REDACTED]

information." TufAmerica, Inc. v. Codigo Music LLC, No. 11 CIV. 1434, 2013 WL 1903867, at

*5 (S.D.N.Y. May 7, 2013) (disqualification of attorney sustained regardless "whether or not

confidences were shared or either party recalls the confidences" because the current and former

matter were substantially related). On the other hand, if there is even a "substantial risk" that

confidential factual information from the prior representation would materially advance the client's

position in the subsequent matter, the matters should be deemed "substantially related." N.Y. Rules

of Profl Conduct 1.9, cmt. 3. And demonstrating "knowledge of specific facts gained in a prior

representation that are relevant to the matter in question ordinarily will preclude such a

representation." Id.

        (U) Courts in the Second Circuit have explicitly considered the relevant rules of professional

conduct in analyzing whether an attorney should be disqualified because of the risk he might use

confidences of his former client against that client in a subsequent representations. See, e.g., Evans,

715 F.2d at 791; United States v. Armaza, 280 F. Supp. 2d 174, 182 (S.D.N.Y. 2003) (considering

New York State Bar Rules of Professional Conduct in evaluating whether to disqualify defense

attorney who had previously represented witness in criminal prosecution). Here, Cole also is bound

by the New York State Bar Rules of Professional Conduct (the "NY Rules") in this case for several

reasons. I° First, "[a]ttorneys arguing before this Court [the EDNY] must abide by" the NY Rules.




        lo (U) Cole is admitted to the bar in the District of Columbia. Pursuant to the Rules of
Professional Conduct of the Bar of the District of Columbia ("DC Rules"), "a lawyer admitted to
practice in this jurisdiction is subject to the disciplinary authority of this jurisdiction, regardless of
where the lawyer's conduct occurs." DC Rules § 8.5(a). As relevant to this matter, the DC Rules
with respect to conflicts of interest are materially the same as the NY Rules. See, e.g., DC Rules §
1.9 ("A lawyer who has formerly represented a client in a matter shall not thereafter represent
another person in the same or a substantially related matter in which that person's interests are
materially adverse to the interests of the former client unless the former client gives informed
consent.").

                                                   12

                                            [REDACTED]
                                             [REDACTED]


E.g., Pierce & Weiss, LLP v. Subrogation Partners LLC, 701 F. Supp. 2d 245,251 (E.D.N.Y. 2010).

Moreover, "[for conduct in connection with a matter pending before a tribunal, the rules to be

applied shall be the rules of the jurisdiction in which the tribunal sits, unless the rules of the tribunal

provide otherwise." DC Rules § (b)(1). Here, Cole's representation will be "in connection with a

matter pending before" a tribunal in New York the EDNY and EDNY's local rules do not

provide for Cole to be governed by rules of professional conduct other than New York's. As a

result, although he may be subject to other rules of professional conduct, including those in the

District of Columbia, Cole's conduct in this matter will be governed by the NY Rules.

        (U) Rule 1.9 of the NY Rules provides that "[a] a lawyer who has formerly represented a

client in a matter shall not thereafter represent another person in the same or a substantially related

matter in which that person's interests are materially adverse to the interests of the former client

unless the former client gives informed consent, confirmed in writing." NY Rules 1.9(a). Rule

1.11(a) applies that principal more specifically in the context of former government employees: "a

lawyer who has formerly served as a public officer or employee of the government: (1) shall comply

with Rule 1.9(c); and (2) shall not represent a client in connection with a matter in which the lawyer

participated personally and substantially as a public officer or employee, unless the appropriate

government agency gives its informed consent, confirmed in writing, to the representation." As the

District of Columbia Court of Appeals explained with respect to a similar rule in the District, the

limitations on foimer government lawyer's future representations are "meant to induce a fonner

government lawyer considering a representation to err well on the side of caution." In re Sofaer,

728 A.2d 625, 628 (D.C. 1999).

        (U) In addition, concerns about conflicts involving former government attorneys are

particularly significant because "the public is generally more concerned about government

                                                    13

                                             [REDACTED]
                                            [REDACTED]


improprieties than about private improprieties." United States v. Philip Morris Inc., 312 F. Supp.

2d 27, 44-45 (D.D.C. 2004). As a result, even the appearance of impropriety related to the former

government attorney "is more severe" than for a non-government attorney "because the public is

likely to be more critical of this potential misuse of information." Id. Any "alleged ethical violation

is likely to come under particularly acute scrutiny" in a case, such as this one, where there is "public

interest in both the subject matter of the case and the huge amount of resources devoted to the

litigation." Id.

        (U) Rule 1.9(c) in turn requires that a "lawyer who has formerly represented a client in a

matter or whose present or former firm has formerly represented a client in a matter shall not

thereafter: (1) use confidential infoimation of the former client protected by Rule 1.6 to the

disadvantage of the former client, except as these Rules would permit or require with respect to a

current client or when the information has become generally known; or (2) reveal confidential

information of the former client protected by Rule 1.6 except as these Rules would permit or require

with respect to a current client."

        (U) Rule 1.9 recognizes that "[a]fter the termination of a client-lawyer relationship, a lawyer

has certain continuing duties with respect to confidentiality and conflicts of interest." NY Rules

1.9, cmt. 1. Under the rule, for example, "a lawyer could not properly seek to rescind on behalf of

a new client a contract drafted on behalf of a former client," and a "lawyer who has prosecuted an

accused person could not properly represent that person in a subsequent civil action against the

government concerning the same transaction." Id.

        (U) Rule 1.6 governs the confidentiality of information, and applies "not only to matters

communicated in confidence by the client, which are protected by the attorney-client privilege, but

also to all information gained during and relating to the representation, whatever its source." As a

                                                  14

                                            [REDACTED]
                                            [REDACTED]


result, a government lawyer has an obligation not to use or disclose what he or she learned while

employed at the Department to the detriment of the United States.

       (U) As to the duty of loyalty, "a lawyer shall not represent a client if a reasonable lawyer

would conclude that . . . the representation will involve the lawyer in representing differing

interests," including his own. NY Rules 1.7(a)(1). "Concurrent conflicts of interest. . . can arise

from the lawyer's responsibilities to another client, a former client, or a third person, or from a

lawyer's own interests." Id., cmt. 1.      The rule specifically contemplates that, in addition to

concurrent conflicts, "a lawyer's duties of loyalty and independence may be adversely affected by

responsibilities to former clients under Rule 1.9. . . ." Id., cmt. 9.

       (U) Finally, courts have recognized that an attorney cannot cure the kind of conflict of

interest discussed herein by constructing an artificial barrier in his own head in order to avoid the

risk of relying on information obtained during a prior representation. See NCK Org. Ltd. v.

Bregman, 542 F.2d 128, 135 (2d Cir. 1976) ("Requiring attorneys to abstain from representation

involving potential disclosure of former clients' confidences also frees lawyers from the difficult

task of erecting Chinese walls in their own minds between what is confidential and what is not, and

forwards 'the public's interest in maintaining the highest standards of professional conduct and the

scrupulous administration of justice.'"); cf. In re Namenda Direct Purchaser Antitrust Litig., No.

15 CIV. 7488 (CM), 2017 WL 3613663, at *6 (S.D.N.Y. Aug. 21, 2017) (quoting Auto-Kaps, LLC

v. Clorox Co., No. 15 CIV. 1737 (BMC), 2016 WL 1122037, at *4 (E.D.N.Y. Mar. 22,2016)) ("An

expert cannot build a Chinese wall in his own mind, despite his best efforts to do so."). Such a

contention is particularly suspect when raised only in response to a challenge from the government.

See Papanicolaou v. Chase Manhattan Bank, N.A., 720 F. Supp. 1080, 1087 (S.D.N.Y. 1989) ("This




                                                  15

                                            [REDACTED]
                                            [REDACTED]


Court doubts whether any Chinese walls, which are meant to be preemptive, can ever function

effectively when erected in response to a motion, and not prior to the arising of the conflict.").

       B.      (U) Absent Full Knowledge, a Current Client Cannot Waive Any Actual or
               Potential Conflict Involving that Attorney

       (U) Where a court determines that a conflict of interest exists between an attorney and his

current client that is not so severe as to require disqualification automatically, a court may permit

the attorney to continue representing that client only if the client makes a "knowing and intelligent

waiver of his right to conflict-free counsel." United States v. Jones, 381 F.3d 114, 119 (2d Cir.

2004); accord United States v. Perez, 325 F.3d 115, 125 (2d Cir. 2003). Informed consent "requires

that each affected client be aware of the relevant circumstances, including the material and

reasonably foreseeable ways that the conflict could adversely affect the interests of that client."

Filippi v. Elmont Union Free Sch. Dist. Bd. Of Educ., 722 F. Supp. 2d 295, 311 (E.D.N.Y. 2010).

A client must be given sufficient information fully to understand that potential conflict before any

waiver could be "knowing and intelligent." See, e.g., United States v. Armedo-Saimiento, 524 F.2d

591, 593 (2d Cir. 1975) ("The district judge should fully explain to [defendants] the nature of the

conflict. . ."); see generally United States v. Curcio, 680 F.2d 881, 888 (2d Cir. 1982) ("The first

task of the trial court is to alert the defendants to the substance of the dangers of representation by

an attorney having divided loyalties in as much detail as the court's experience and its knowledge

of the case will permit."). If counsel cannot apprise his client of the full extent of the conflict—

because doing so would require divulging privileged or confidential information—then the client

cannot make a "knowing and intelligent waiver." United States v. Pappa, 37 F. App'x 551, 554 (2d

Cir. 2002) (client could not make "knowing and intelligent" waiver where "attorney-client privilege

precluded [current defense counsel] from divulging all of the details of the conflicts . . . and because

[defense counsel's] explanation of the conflict indicated there was 'more here than meets the eye").
                                                  16

                                           [REDACTED]
                                              [REDACTED]


        (U) A district court has "substantial latitude in refusing waivers of conflicts of interest," not

only "in those rare cases where an actual conflict may be demonstrated before trial" but also "in the

more common cases where a potential for conflict exists which may or may not burgeon into an

actual conflict as the trial progresses." Wheat, 486 U.S. at 162-63. This discretion is necessary

because "[t]he likelihood and dimensions of nascent conflicts of interest are notoriously hard to

predict. . . . Nor is it amiss to observe that the willingness of an attorney to obtain such waivers

from his clients may bear an inverse relation to the care with which he conveys all the necessary

information to them." Id.

        (U) Moreover, the government has an independent interest in ensuring that waivers of

conflict of interest are sufficiently informed. Where defense counsel operates with a conflict of

interest, the government's interest in a conviction that can withstand appellate scrutiny and

collateral attack is prejudiced. An insufficient waiver can be the basis of a successful collateral

attack on an otherwise valid conviction. See Levy, 25 F.3d at 152 ("a defendant has suffered

ineffective assistance of counsel. . . if his attorney has (1) a potential conflict of interest that resulted

in prejudice to the defendant, or (2) an actual conflict of interest that adversely affected the

attorney's performance"). "In the disqualification situation, any doubt is to be resolved in favor of

disqualification." Hull v. Celanese Corp., 513 F.2d 568, 571 (2d Cir. 1975).

II.     (U) COLE'S PRIOR REPRESENTATION IS SUBSTANTIALLY RELATED TO THIS
        CASE

        [REDACTED] Cole cannot represent Huawei without compromising his duties of

confidentiality and loyalty to his former client, the Department of Justice, because the instant

prosecution of Huawei Tech and Huawei USA is [REDACTED] "substantially related" to

[REDACTED] the [REDACTED] investigation [REDACTED] in which Cole personally and

substantially participated. NY Rules § 1.11(a)(2). Cole's current representation conflicts with two
                                                    17

                                              [REDACTED]
                                           [REDACTED]

aspects of his prior work for the Department. First, the defendants' defenses, discovery requests,

and strategy in this case already implicate aspects of the [REDACTED] investigation on which

Cole was briefed during his tenure as DAG. [REDACTED]. Cole has privileged information

[REDACTED] that he would not have but for his representation of the Department, which he can

exploit to the defendants' advantage. [REDACTED].

       A.      TREDACTED] Cole's Current Representation of Huawei Is Substantially Related to
               His Prior Representation of the United States in Its [REDACTED] Investigation
               [REDACTED]

       [REDACTED] Cole's prior representation of the Depai ment in the [REDACTED]

investigation is substantially related to his current representation of [REDACTED] Huawei Tech

and Huawei USA, in this case.

        [REDACTED]

       [REDACTED] Obviously, Cole's knowledge and actions with respect to [REDACTED]

during his five-year tenure as DAG—including about [REDACTED]—are substantially related to

the selective prosecution defenses that Huawei intends to raise. In particular, there is a "substantial

risk" that Cole could use "confidential factual information" obtained while serving as DAG to

"materially advance" Huawei's current defense strategy.         See, e.g., NY Rules § 1.9, cmt. 3

("substantial relationship" applies where there is "a substantial risk that confidential factual

information that would normally have been obtained in the prior representation would materially

advance the client's position in the subsequent matter").

       [REDACTED] There are other examples of defense actions that are substantially related to

Cole's prior representation. [REDACTED] Under the case law, there is a presumption that such

requests, and similar follow-up requests or litigation, are influenced by information Cole learned




                                                  18

                                           [REDACTED]
                                            [REDACTED]


during his representation of the government in the [REDACTED] investigation.13 See Prevezon

Holdings Ltd., 839 F.3d at 240 ("[W]here the same individual lawyer participated in the prior and

current representation. . . the movant is entitled to the benefit of an irrebuttable presumption that

confidences were shared.").       As a second example, Cole may seek to cross-examine law

enforcement agents about actions taken during the time period in which he served as DAG

[REDACTED]. See United States v. Ostrer, 597 F.2d 337, 340 (2d Cir. 1979) (disqualification of

former government lawyer in part because "privileged infolination obtained in the course of the

former representation may be used to impeach of discredit important Government witnesses in a

closely related matter"). All of these defense actions squarely put at issue facts that Cole learned

as DAG and were relevant to his representation of the United States in its investigation

[REDACTED].

       (U) These examples also demonstrate, as the Second Circuit has recognized, that the harm

to the government from Cole's continued representation of the defendants extends beyond the risk

that he will "overtly use[] confidences" obtained from the government. See Prevezon Holdings

Ltd., 839 F.3d at 238. There is also a risk that Cole, "while not explicitly using confidences, may

use such confidences to guide [his] defense of [Huawei] in other ways." Id. As the court held in

Prevezon, that latter risk, alone, is grounds for disqualification. Id.

       [REDACTED]




       13 The entire Cole Discovery Request raises concerns about Cole's representation of the
Huawei entities, because there is no way to know whether its content was influenced by knowledge
Cole collected during his prior representation of the United States as DAG.


                                                  19

                                            [REDACTED]
                                            [REDACTED]

        (U) The commentary to the applicable ethical rule counsels in favor of disqualification.

Cases are "substantially related" where there is a "substantial risk that confidential factual

information that would normally be obtained in the prior representation would materially advance

the client's position in the subsequent matter."16       NY Rules § 1.9 cmt. 3. As examples, the

commentary provides that "a lawyer who has represented a businessperson and learned extensive

private financial information about that person may not then represent that person's spouse in

seeking a divorce." Id. "Similarly, a lawyer who has previously represented a client in securing

environmental permits to build a shopping center would be precluded from representing neighbors

seeking to oppose rezoning of the property on the basis of environmental considerations. . . ." Id.

Those examples are particularly instructive because, in neither of those cases is there necessarily

any overlap in the statutes, laws, or causes of action at issue in the "matters," Rather, it is the

obvious relevance of information obtained during the first matter to the second matter that compels

disqualification.

        [REDACTED] Similarly, the substantial relationship between the [REDACTED]

investigation and this case fits squarely in the set of cases in which an attorney has been disqualified

given the risk of using information obtained from a former client. For example, in Prevezon




         16 "A former client is not required to reveal the confidential information learned by the
lawyer in order to establish a substantial risk that the lawyer has confidential information to use in
the subsequent matter," but where the former client does establish "knowledge of [relevant] specific
facts," that will "ordinarily . . . preclude such a representation." NY Rules § 1.9, cmt. 3. This is
because the "substantial relationship" test is not itself an ethical duty, but rather the rule established
to protect the "continuing duties with respect to confidentiality and conflicts of interest." Id. cmt.
1. It follows, therefore, that where the former client can establish directly that its former counsel
was actually exposed to relevant, confidential information, or will necessarily face a conflict of
interest, it need not expose to view the precise factual relationship between the former and current
matters to demonstrate the need for disqualification.

                                                       20

                                                [REDACTED]
                                             [REDACTED]

Holdings, an attorney sought to defend an entity accused of fraud through a "defense strategy" of

proving that a former client, whom he had previously characterized as a victim of the fraud, had

committed the fraud. 839 F.3d at 241. The Second Circuit held that the attorney should have been

disqualified because he was "in a position where he could use [the former client's] privileged

information against [the former client]." Id. [REDACTED].

       [REDACTED] And the relationship between the [REDACTED]                         investigation

[REDACTED] and this case is far closer than in cases where disqualification was denied.

[REDACTED] But here, [REDACTED] the government although not required to do so has

identified specific confidential information from Cole's prior representation that Cole had and can

use to the detriment of his former client.

       [REDACTED]

       [REDACTED] But here, Cole should be disqualified because he was personally and

substantially involved in a [REDACTED] investigation [REDACTED] that exposed hffii to

relevant, privileged factual information [REDACTED] and strategic information about that

investigation. As the District of Columbia Court of Appeals explained, the prohibition of a

government attorney's involvement in a "substantially related" matter in private practice is

"meant to induce a former government lawyer considering a representation to err well on the side

of caution." In re Sofaer, 728 A.2d at 628. Unfortunately, we are well past the point of caution,

and the Court should disqualify Cole.

       B.      [REDACTED]

       [REDACTED]

       [REDACTED]

       [REDACTED]


                                                 21

                                             [REDACTED]
                                           REDACTED]


       [REDACTED]

       [REDACTED]

       [REDACTED]

III.   (U) THE GOVERNMENT'S INTEREST IN A FAIR TRIAL AND JUST VERDICT WILL
       BE PREJUDICED BY COLE'S REPRESENTATION OF THE DEFENDANTS

       (U) Separate and apart from the protection of its own privileged and classified infonnation,

the government has an interest in "ensuring a just verdict and a fair trial" in this case. Levy, 25

F.3d at 155. That interest will be prejudiced if Cole represents the defendants, because the

defendants will not be able adequately to waive any conflict created by Cole's role. As a result,

any conviction would likely be vulnerable to an appeal or collateral attack based on a claim of

ineffective assistance of counsel.

       (U) As explained above, Cole is in possession of information he learned as DAG that relates

to his representation of his current clients but that he cannot reveal, let alone use, in that

representation. This dynamic creates a conflict of interest given that Cole cannot give his clients

his undivided loyalty. See NY Rules § 1.7(a)(2). The conflict could arguably be resolved by

obtaining a knowing and intelligent waiver of any potential conflict from Huawei. See Jones, 381

F.3d at 119; see also NY Rules § 1.7(b)(4). Here, however, because of the classified nature of the

conflict, Cole cannot provide his clients with more than the most cursory description of the

conflict that he knows something related to his current representation of Huawei that he cannot

share or use—because he is not authorized to share any more information with his clients.

       [REDACTED]

       (U) The limited information Cole could share is far short of what would be required for

Cole's clients to waive the potential conflict at issue here knowingly and intelligently. See, e.g.,

Pappa, 37 F. App'x at 554 (statement by a Federal Defender representing defendant that the Federal
                                                22

                                          [REDACTED]
                                          [REDACTED]

Defenders had previously represented a potential government witness, but not divulging "all of the

details of the conflicts," was insufficient to allow a knowing and intelligent waiver of a potential

conflict); Armedo-Sarmiento, 524 F.2d at 593 ("The district judge should fully explain to

[defendants] the nature of the conflict . . .") (emphasis added). Because Cole's clients cannot

knowingly and intelligently determine whether to waive their conflict, any representation by Cole

would taint the trial process and any ultimate conviction, to the prejudice of the government. As a

result, Cole should be disqualified.




                                                23

                                          [REDACTED]
                                         [REDACTED]

                                      (U) CONCLUSION

       (U) For the foregoing reasons, the government respectfully requests that the Court grant its

motion to disqualify Cole.

       Dated: Brooklyn, New York
              May 2, 2019

                                                            Respectfully submitted,

                                                           RICHARD P. DONOGHUE
                                                           United States Attorney
                                                           Eastern District of New York

                                                    By:        /s/ David K. Kessler
                                                           Alexander A. Solomon
                                                           Julia Nestor
                                                           David K. Kessler
                                                           Kaitlin T. Farrell
                                                           Sarah M. Evans
                                                           Assistant U.S. Attorneys
                                                           (718) 254-7000

                                                           Thea D. R. Kendler
                                                           David Lim
                                                           Trial Attorneys
                                                           Counterintelligence and Export
                                                                  Control Section
                                                           National Security Division

                                                            Laura M. Billings
                                                            Christian J. Nauvel
                                                            Trial Attorneys
                                                            Money Laundering and Asset
                                                                    Recovery Section
                                                            Criminal Division

        cc:   Clerk of the Court (AMD)




                                               24

                                         [REDACTED]
